DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 5/21/2020 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 9, and 18, although the closest prior art of record (such as Wallrabenstein et al., (US 20190138753 A1), Ronda et al., (US 20170250972 A1), and Triandopoulos et al., (US 9813244 B1)) teaches An authentication input recovery system comprising: a memory; and a processor, in communication with the memory, configured to: input the generated authentication secret into a cryptographic secret sharing function, thereby splitting the generated authentication secret into a plurality of tokens; transmit the plurality of tokens to a plurality of secret recovery resources; receive at least a portion of the plurality of tokens from the user; determine a reconstructed authentication secret based on the at least a portion of the plurality of tokens; compare the reconstructed authentication secret to the generated authentication secret; and provide to the user, access to a service m response to the reconstructed authentication secret matching the generated authentication secret.
However, none of the prior art, alone or in combination teaches receive a recovery request from a user including identifying input; generate an authentication secret in response to verifying the identifying input in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497